DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 17, 2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Drawings
Figure 6 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 10 is objected to because it includes a reference character which is not enclosed within parentheses. Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, the limitation “a predetermined depth extending from the first end along the longitudinal axis to the second end” (pg. 8, lines 10-12, emphasis added) appears to be inconsistent with the limitation “the predetermined depth … being about 15% to 55% of the first length of the shaft body” (pg. 8, lines 13-14, emphasis added). The examiner notes that the first length of the shaft body is defined in claim 1 as extending “from the first end along the longitudinal axis to the second end” (pg. 8, lines 3-4). The description of the predetermined depth as also similarly extending “from the first end along the longitudinal axis to the second end” appears to describe the predetermined depth as extending the entire first length (i.e., from the first end to the second end). This appears to be inconsistent with the limitation requiring that the predetermined depth is “about 15% to 55% of the first length.” The claim is indefinite, because the extent of the predetermined depth of the bore is unclear due to the apparent inconsistencies discussed above. For the purpose of examination, the limitation “a predetermined depth extending from the first end along the longitudinal axis to the second end” will be interpreted in view of Applicant’s disclosure to mean that the predetermined depth extends from the first end along the longitudinal axis toward (but not necessarily to) the second end.
Additionally, claim 1 recites the limitation “the surface” (pg. 8, line 6). There is insufficient antecedent basis for this limitation in the claim, and it is unclear which surface of the wooden rod is referred to. For the purpose of examination, “the surface” will be interpreted to mean --a surface--. In addition, the limitation “the first end thereof” (pg. 8, line 8) renders the claim indefinite, because it is unclear whether this refers to the first end of the shaft body or the first end of the straight section. For the purpose of examination, “the first end thereof” will be interpreted in view of Applicant’s disclosure to mean the first end of the shaft body.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over McCarty et al. (US Patent No. 5,725,437, hereinafter McCarty) in view of Titus (US Patent Pub. 2008/0026860, hereinafter Titus) and Lyles (“Pool Cue Lengths and Sizes”, www.ludologists.com/pool-cue-lengths-and-sizes, hereinafter Lyles).
Regarding claim 1, McCarty discloses a billiard cue shaft (12, Figs. 3 and 6-10; col. 4, lines 34-37) comprising: a shaft body (12) having a first end (38), a second end, a longitudinal axis (Fig. 3), and a first length extending from the first end (38) along the longitudinal axis to the second end. For clarity of the record, the examiner notes that Applicant’s disclosure uses the term “shaft” to refer to the forward shaft portion (10, Fig. 1) of a two-piece cue (100) that includes the shaft (10) and a butt connected to the shaft. McCarty uses the term “shaft” to refer to the two-piece elongated member of the cue (see McCarty, col. 4, lines 35-37, “shaft 12 may be formed of … two short members which are coaxially threadingly joined together”). The forward portion of McCarty’s two-piece shaft (12) is considered to read on the claimed shaft body (and, for convenience, is designated herein by McCarty’s reference number “12”). The shaft body (12) includes a wooden rod (col. 4, lines 37-39, “shaft 12 may be formed of any suitable hard material, such as wood”) and includes a straight section (col. 1, lines 32-35, the section including approximately the first twelve inches from the tip end having a constant diameter in a conventional “American” taper; also see col. 5, lines 10-20) with a first outer diameter (col. 5, lines 13-14, 0.5 inch diameter) and a second length (col. 1, lines 32-35, approximately 12 inches) extending from the first end (38) of the shaft body (12), and a tapered section (i.e., the section of the shaft 12 past the first twelve inches from the tip end in the conventional American taper; see Fig. 3, showing tapered shaft 12) extending from an end of the straight section to the second end of the shaft body (12). The wooden rod (i.e., the wooden shaft 12) has a bore (36; col. 4, line 58-col. 5, line 20) with a predetermined inner diameter (col. 5, lines 12-14, 0.25 inches) and a predetermined depth (col. 4, lines 64-66, from first end 38 “to an end spaced from the second end 40 of the shaft 12 and generally closer to the first end 38”; e.g., five inches, col. 5, lines 16-20) extending from the first end (38) along the longitudinal axis toward the second end (see note on claim interpretation in the rejection of claim 1 under 35 USC 112(b) above). 
McCarty differs from the claimed invention in that McCarty does not teach an outer layer of fiber reinforced plastic (FRP) wrapped around a surface of the wooden rod, and McCarty does not explicitly disclose the claimed percentages describing the depth of the bore relative to the first length of the shaft and the inner diameter of the bore relative to the first outer diameter of the straight section. 
However, with respect to the outer layer of FRP, Titus teaches a similar billiard cue (Fig. 2A), similarly including a wooden rod (231) and an outer layer of FRP wrapped around a surface of the wooden rod (para. 0031, lines 23-27, “a bored or solid wood core, rod-like or tapered, with a composite skin layer”). The examiner notes that the term “composite” in para. 0031, line 27, is understood in context to refer to a fiber reinforced plastic. See Titus, para. 0031, lines 20-21 (“Composite materials, such as carbon fiber/epoxy mixtures, may be engineered to have superior strength”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of McCarty by wrapping an outer layer of FRP around a surface of the wooden rod, as suggested by McCarty, in order to improve the strength of the shaft and/or to provide a desired mass distribution.
With respect to the depth of the bore relative to the first length of the shaft, the examiner notes that McCarty discloses a predetermined depth of five inches (col. 5, lines 16-20). The predetermined depth of McCarty’s bore (36) is inherently some percentage of the first length of the shaft body, but McCarty is silent with respect to the first length. However, Lyles teaches that a standard length for a shaft of a two-piece billiard cue is 29 inches (see NPL document, pg. 1, Standard Two-Piece Cues, lines 1-2). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the shaft body of McCarty with a first length of 29 inches, as taught by Lyles, since this is a standard length for a billiard cue shaft. When McCarty’s shaft is the standard 29-inch length taught by Lyles, the depth of the bore (36) will be about 17% of the first length of the shaft body (5 inches/29 inches = 17%), which falls within the claimed range of about 15% to 55%. In other words, the claimed range of percentages would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, because the cue shaft of McCarty will satisfy the claimed range limitation when the shaft body is of a known standard length.
With respect to the inner diameter of the bore relative to the outer diameter of the straight section, McCarty discloses an exemplary inner diameter of 0.25 inches and a first outer diameter of 0.50 inches (col. 5, lines 10-14). In this example, the inner diameter of the bore is 50% of the first outer diameter of the straight section, which is at least very close to the claimed range of about 51% to 81%. The examiner notes that the claimed range is so close to the prior art that the claimed range would have been prima facie obvious to one of ordinary skill in the art. See MPEP 2144.05.I. Because 50% (as taught by McCarty) and “about 51%” are so mathematically close, one of ordinary skill in the art would reasonably expect the bore of McCarty and the claimed bore to yield the same results, namely, the result of optimizing the weight and rigidity of the tip end of the shaft to improve a cue ball deflection angle (McCarty, col. 5, lines 14-20). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the bore of McCarty with an inner diameter within the range of 51% to 81% of the outer diameter of the straight section in order to optimize weight, rigidity, and deflection angle, since the courts have found that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05.II.
Regarding claim 2, the modified McCarty teaches the claimed invention substantially as claimed, as set forth above for claim 1. Titus further teaches the outer layer comprises fibers impregnated with epoxy resin (para. 0031, line 27, “composite skin layer”; para. 0031, lines 20-21, “Composite materials, such as carbon fiber/epoxy mixtures”). Although Titus does not explicitly state that the fibers are fiberglass, McCarty teaches that fiberglass impregnated with epoxy resin is a suitable composite material used in billiard cue shafts (McCarty, col. 5, lines 41-42, “glass/epoxy”). Therefore, it would have been obvious to one of ordinary skill in the art, when modifying McCarty to include an outer composite skin layer as taught by Titus, to select a conventional fiberglass/epoxy composite material as is well-known in the art, since this involves only the selection of a known material based on its suitability for its intended use. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). See MPEP 2144.07.
Regarding claim 3, the modified McCarty teaches the claimed invention substantially as claimed, as set forth above for claim 1. McCarty further teaches the predetermined depth (e.g., 5 inches, col. 5, lines 16-19) of the bore (36, Figs. 6-10) is less than the second length of the straight section (col. 1, lines 32-35; 5 inches < 12 inches).
Regarding claim 4, the modified McCarty teaches the claimed invention substantially as claimed, as set forth above for claim 1. As discussed above, McCarty discloses that the second length of the straight section of the shaft body is approximately 12 inches (col. 1, lines 33-36), and Lyles teaches the first length of the shaft body being 29 inches (see NPL document, pg. 1, Standard Two-Piece Cues, line 2), such that the second length (12 inches) is about 41% of the standard 29-inch first length of the shaft body, which falls within the claimed range of about 31% to 54%.
Regarding claim 5, the modified McCarty teaches the claimed invention substantially as claimed, as set forth above for claim 1. As discussed above for claim 1, Lyles teaches the first length of the shaft body is 29 inches, or about 737 mm, which falls within the claimed range of about 711 mm to 813 mm.
Regarding claim 6, the modified McCarty teaches the claimed invention substantially as claimed, as set forth above for claim 5. As noted above, Lyles teaches the first length of the shaft body is 29 inches, or about 737 mm.
Regarding claim 9, the modified McCarty teaches the claimed invention substantially as claimed, as set forth above for claim 5. McCarty discloses the first outer diameter of the straight section of the shaft body is 0.5 inches (col. 1, lines 33-36; col. 5, lines 10-14), or 12.7 mm, which falls within the claimed range of 10.5 mm to 13.5 mm.
Regarding claim 10, the modified McCarty teaches the claimed invention substantially as claimed, as set forth above for claim 9. McCarty discloses the inner diameter of the bore is 0.25 inches (col. 5, lines 13-14), or about 6.35 mm, which falls within the claimed range of about 5.36 mm to 10.94 mm.
Regarding claim 11, the modified McCarty teaches the claimed invention substantially as claimed, as set forth above for claim 9. As noted above, McCarty discloses the first outer diameter of the straight section of the shaft body is 0.5 inches (col. 1, lines 33-36; col. 5, lines 10-14), or 12.7 mm, which is understood to read on the limitation “about 12.75 mm.” 
Regarding claim 12, the modified McCarty teaches the claimed invention substantially as claimed, as set forth above for claim 11. As noted above, McCarty discloses the inner diameter of the bore is 0.25 inches (col. 5, lines 13-14), or about 6.35 mm, rather than about 8.50 mm as claimed. However, McCarty teaches that the size of the bore is a result-effective variable that affects the weight, rigidity, and cue ball deflection properties of the cue shaft (McCarty, col. 5, lines 10-20). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of McCarty by optimizing the inner diameter of the bore of McCarty through routine experimentation to include an inner diameter of about 8.50 mm, in order to optimize the weight, rigidity, and deflection angle, since the courts have found that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05.II.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over McCarty in view of Titus and Lyles, in further view of AzBilliards Forum, “Playing differences in length of pro taper” (forums.azbilliards.com/threads/playing-differences-in-length-of-pro-taper.443532/, hereinafter AzBilliards-Length).
Regarding claim 7, the modified McCarty teaches the claimed invention substantially as claimed, as set forth above for claim 6. McCarty teaches that the second length of the straight section is “approximately 12 inches” (col. 1, lines 34-35), or approximately 305 mm, rather than about 394 mm as claimed. However, AzBilliards-Length teaches that it was known prior to Applicant’s invention to configure the straight section of a billiard cue shaft (referred to in the AzBilliards forum as a “pro taper”) to have a length from 12 inches up to 20 inches (see NPL document, pg. 1, original post, line 4), or about 305 mm to 508 mm, depending on the preferences of the user. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a second length anywhere within the known range described by AzBilliards-Length, including a length of about 394 mm, in order to suit the preferences of a user with respect to stroke length, bridge preference, and cue flexibility (see McCarty, col. 1, lines 33-36, and NPL document, e.g., pg. 1, original post; pg. 2, comment #4; and pg. 6, comments #15-16).
Regarding claim 8, the modified McCarty teaches the claimed invention substantially as claimed, as set forth above for claim 7. McCarty teaches that the predetermined depth of the bore (36, Figs. 6-10) of the wooden rod (wooden shaft 12) “terminates at an end spaced from the second end 40 of the shaft 12 and generally closer to the first end 38 of the shaft 12” (col. 4, lines 64-66), which is understood to encompass a range of depths that extend from the first end of the shaft to generally near the middle of the shaft (i.e., spaced from the second end 40 and generally closer to the first end 38). McCarty does not explicitly teach that the predetermined depth is about 370 mm. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a predetermined depth anywhere within the range suggested by McCarty, including about 370 mm, or about half of the 29-inch (737 mm) length of the shaft (737/2 = 368.5 mm), in order to optimize the weight, rigidity, and deflection of the cue (McCarty, col. 5, lines 10-20), since the courts have found that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05.II.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over McCarty in view of Titus and Lyles, in further view of Titus (US Patent No. 7,431,656, hereinafter Titus ‘656).
Regarding claim 13, the modified McCarty teaches the claimed invention substantially as claimed, as set forth above for claim 9. The outer layer of FRP taught by Titus inherently has a thickness relative to the first outer diameter of the straight section of the shaft body, but Titus is silent with respect to this thickness. However, Titus ‘656 teaches a similar billiard cue shaft (12, Figs. 3-4) comprising a thin or very thin outer layer of FRP (composite skin 19, Figs. 3-4; col. 2, lines 1-15). Moreover, Titus ‘656 teaches that the thickness of the outer FRP layer (19) is known to be a result-effective variable for optimizing the weight and stiffness of the shaft (12). See col. 2, lines 19-26, describing a thicker or thinner outer layer to optimize stiffness and mass. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of McCarty by optimizing the thickness of the outer FRP layer through routine experimentation, including a thickness within the range of about 3.6% to 5.8% of the first outer diameter of the straight section of the shaft body, in order to optimize the mass and stiffness of the shaft to improve performance of the shaft, as suggested by Titus ‘656 (col. 2, lines 19-26), since the courts have found that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05.II.
Regarding claim 14, the modified McCarty teaches the claimed invention substantially as claimed, as set forth above for claim 13. As discussed above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of McCarty by optimizing the thickness of the outer FRP layer, including a thickness of about 0.74 mm (e.g., 5.8% of the 0.5-inch outer diameter of McCarty; 0.054*0.5 inches=0.029 inches, or 0.74 mm), in order to optimize the mass and stiffness of the shaft to improve performance of the shaft, as suggested by Titus ‘656 (col. 2, lines 19-26), since the courts have found that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05.II.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over McCarty in view of Titus and Lyles, in further view of AzBilliards Forum, “Shaft Weight Importance” (forums.azbilliards.com/threads/shaft-weight-importance.366977/; hereinafter AzBilliards-Weight).
Regarding claims 15 and 16, the modified McCarty teaches the claimed invention substantially as claimed, as set forth above for claim 5. The shaft of the modified McCarty (i.e., the forward portion of the two-piece shaft of McCarty with the FRP outer layer taught by Titus, as discussed above for claim 1) inherently has a weight, but McCarty and Titus are silent with respect to the weight. However, AzBilliards-Weight teaches that a shaft weight in the range of about 96 grams to 120 grams (e.g., see NPL document, pg. 1, comment #4, describing preference of 3.5 to 3.9 ounce shaft; 3.5 to 3.9 ounces = 99 to 111 grams) (claim 15), or about 106 grams (e.g., 3.7 to 3.8 ounces, within the range described by AzBilliards-Weight to be preferable) (claim 16), is known to be preferable for optimally weighting and balancing a billiard cue. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the shaft of the modified McCarty with a weight within the range of about 96 grams to 120 grams, or specifically 106 grams, as suggested by Azbilliards-Weight, so that the billiard cue is optimally weighted and balanced according to the known preferences of billiard players.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chang (US Patent No. 4,943,333 and US Patent Pubs. 2002/0132677 and 2003/0153393) discloses a billiard cue shaft comprising a wooden rod and an outer layer of FRP wrapped around a surface of the wooden rod.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /May 9, 2022/